Title: To Benjamin Franklin from Ignaz Edler von Born, 21 November 1783
From: Born, Ignaz Edler von
To: Franklin, Benjamin


          
            Monsieur!
            Vienne ce 21 Novr 1783.
          
          Les bontés, avec lesquelles Vous avés accueilli Mr. le Professeur Märter pendant Son Sejour a Paris, avant Son depart pour l’Amerique Septentrionale, m’encourage a Vous prier de lui faire parvenir la lettre ci jointe. Ce Märter est mon Eleve, mon disciple, mon ami. Je l’ai proposé a l’Empereur pour le voyage en Amerique, et j’espere, que les decouvertes, qu’il fera en Histoire naturelle justifieront le choix, que j’en ai fait. Ce petit paquet contient les instructions ulterieures pour ce Märter. Il

m’interesse beaucoup qu’elles lui parviennent pendant Son Sejour a Philadelphie. La part que Vous prennés aux progrés des Sciences, qui Vous doivent tant, me fait esperer, que Vous me pardonnerés d’avoir osé m’addresser la dessus a Vous.
          S’il est flatteur aux Souverains de recevoir des hommages des peuples Sauvages, dont le nom meme leur est inconnu, je crois que Vous dont le nom regnera eternellement dans le monde politique et literaire, ne dedaignerés pas d’accepter les hommages d’un homme dont le nom ne peut jamais etre parvenu jusqu’a Vous.
          Le porteur de cette lettre est Mr. Stratmann, envoyé par S.M. l’Empereur pour acheter une partie des livres de la bibliotheque du Duc de la Valiere. Je lui envie le bonheur de Vous presenter Ses respects.
          Je suis avec la veneration et le respect le plus vrai Monsieur Votre tres humble et trés obeissant Serviteur
          
            Ignace Chvr. BornConseiller aulique de S.M. l’Empereur.
          
         
          Endorsed: Nov 21. 83
          Notation: Ignace Cher. Born 21 Nov 83
        